




EXHIBIT 10.1
AGREEMENT
THIS AGREEMENT (this “Agreement”) is made and entered into as of this 22nd day
of August, 2013, by and among Covanta Holding Corporation, a Delaware
corporation, f/k/a Danielson Holding Corporation, f/k/a Mission Insurance Group,
Inc. (“Covanta”), and John M. Huff, as Director of the Missouri Department of
Insurance, Financial Institutions and Professional Registration (the “Trustee”),
solely in his capacity as trustee and statutory receiver of the Mission
Reinsurance Corporation Trust (“MRC Trust”) and the Holland-America Insurance
Company Trust (“HAIC Trust” and, together with the MRC Trust, the “Trusts”).
WHEREAS, Covanta indirectly owns a majority of the outstanding equity securities
of Danielson Indemnity Corporation, a Missouri corporation, f/k/a
Holland-America Insurance Company (“DIND”), and Danielson Reinsurance
Corporation, a Missouri corporation, f/k/a Mission Reinsurance Company (“DRC”);
WHEREAS, this Agreement is being entered into with reference to that certain
Agreement of Reorganization, Rehabilitation and Restructuring dated as of
December 13, 1989 by and among Mission Insurance Group, Inc., a
debtor-in-possession under Chapter 11 of the United States Bankruptcy Code,
Roxani M. Gillespie, as Insurance Commissioner of the State of California,
solely in her capacities as conservator of Mission American Insurance Company
and Compac Insurance Company, as liquidator of Mission Insurance Company,
Enterprise Insurance Company and Mission National Insurance Company, and as
ancillary liquidator of DIND and DRC, and Lewis E. Melahn, as Director of the
Division of Insurance of the State of Missouri, solely in his capacities as
statutory receiver of DIND and DRC;
WHEREAS, Covanta entered into that certain Amendment to Agreement Regarding
Closing dated as of December 1, 2005 by and among John Garamendi, Insurance
Commissioner of the State of California (the “Commissioner”), in his capacity as
Trustee of the Mission Insurance Company Trust, the Mission National Insurance
Company Trust and the Enterprise Insurance Company Trust, on the one hand, and
Covanta, on the other hand, which provided certain indemnification rights to the
Commissioner pursuant to Section 6 thereof, and the Trustee desires to obtain
similar rights; and
WHEREAS, in consideration for the Trustee’s agreements with respect to the
commutation of certain intercompany claims and the accelerated payment of
$3,750,000 on the terms and conditions set forth herein, Covanta is willing to
provide similar rights to the Trustee.
NOW, THEREFORE, in consideration of the promises and the representations and
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. The following capitalized terms shall have the following meanings
when used in this Agreement:
(a)“Affiliated Group” shall mean the affiliated group of corporations of which
Covanta or its successor is the common parent in respect of any tax period, as
defined in section 1504 of the Code.
(b)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(c)“Consolidated Return” shall mean the Income Tax returns, statements,
schedules, forms and reports filed with the IRS by, on behalf of or with respect
to the Affiliated Group.
(d)“Income Taxes” shall mean state, local and U.S. federal income taxes,
interest and penalties thereon.
(e)“IRS” shall mean the Internal Revenue Service.
2.Payments. Upon the Effective Date, the MRC Trust shall make a payment to
Covanta in an amount equal to $3,750,000.
3.Indemnity. From and after the Effective Date, Covanta shall indemnify and hold
harmless the Trusts and the Trustee from any claims, demands, losses,
liabilities, attorneys’ fees, costs, incidental damages, actual damages or
consequential damages (collectively, “Losses”) imposed on the Trusts or the
Trustee for Income Taxes the Trusts may be required to pay that are attributable
to income reportable in the Consolidated Return for taxable years beginning with
the taxable year ending on December 31, 2004. This indemnification specifically
includes the amount, if any, assessed against the Trustee on the basis of
personal liability under 31 U.S.C. section 3713. The Trustee shall keep Covanta
reasonably informed as to any developments

1

--------------------------------------------------------------------------------




concerning any potential demand for Income Taxes, including all penalties,
additional taxes, and interest thereon, reimbursable pursuant to this Section,
including, but not limited to, the receipt of any notices of audit, information
document requests, revenue agent’s reports, notices of deficiency or other
correspondence or communication with the IRS or comparable state or local tax
authority.
4.The Trustee is a party to this Agreement only in his representative capacity
as Trustee and as statutory receiver of the HAIC Trust and the MRC Trust and not
individually. The State of Missouri is not a party to this Agreement. Neither
the Trustee and statutory receiver nor his agents, employees, attorneys,
deputies or representatives, shall have personal liability in connection with
this transaction.
5.Confidentiality. The Trustee agrees that at all times it shall keep
confidential and shall not, without the prior written consent of Covanta, use or
disclose to any third party any Confidential Information (as hereinafter
defined). The Trustee shall take such steps as lie within its power to assure
that all employees of the Missouri Department of Insurance, Financial
Institutions and Professional Registration, to whom Confidential Information is
disclosed take all proper precautions to prevent the unauthorized disclosure and
use of such Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean any information of a confidential nature
concerning Covanta or any other member of the Affiliated Group or the Trusts,
whether disclosed before or after the date hereof, including any information
regarding Income Taxes, Income Tax returns, financial information, business
plans, marketing plans, concepts, ideas, processes, methods, techniques,
pricing, technical information, data, customer information, information relating
to contracts, confidential information of third parties and other information of
commercial value. Notwithstanding the foregoing, nothing in this Section 4 shall
restrict disclosure by the Trustee of any Confidential Information where such
disclosure is required by applicable law or by order of any court of proper
jurisdiction, provided, however, that, prior to any such disclosure, the Trustee
shall (a) give notice of the contemplated disclosure to Covanta as promptly as
possible, (b) cooperate with Covanta in resisting such disclosure and (c) only
provide such information as may be required by applicable law or court order.
6.Effective Date; Termination.
(a)Notwithstanding anything herein to the contrary, the effectiveness of this
Agreement shall be conditioned upon the approval of the Agreement by the Circuit
Court of Jackson County, Missouri at Kansas City (the date of such approval, the
“Effective Date”).
(b)This Agreement shall terminate on the first day on which the Trusts are no
longer in existence for Income Tax purposes or no longer qualify as grantor
trusts under the Code. Notwithstanding anything herein to the contrary, the
obligations of Trustee pursuant to Section 5 shall remain in effect
indefinitely.
7.General Cooperation. The parties hereto agree to cooperate in the
implementation of this Agreement and to provide such assistance as may
reasonably be requested by one another in connection with the preparation of any
Consolidated Return, audit or judicial or administrative proceeding or
determination relating to a liability for taxes, including reasonable access to
and assistance in identifying and interpreting the books and records, financial
statements and work papers, as well as the execution of documents and the
performance of other acts reasonably necessary to accomplish the purposes of
this Agreement.
8.Amendments; Waiver. This Agreement may be amended in whole or in part only by
a written instrument signed by each of the parties hereto. No delay or omission
by any party to this Agreement to exercise its rights under this Agreement shall
impair any such right or power or shall be construed as a waiver or acquiescence
of any default. No waiver of any default shall be construed, taken or held to be
a waiver of any other default.
9.Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any prior agreements, arrangements, representations, warranties or
communications (whether oral or written) between the parties hereto relating to
the subject matter hereof.
10.Applicable Law. This Agreement shall be subject to and governed by the laws
of the State of Missouri, without regard to its conflict of laws principles.
11.Interpretation. The headings in this Agreement are included solely for
convenience and shall not affect the interpretation of this Agreement. Unless
the context requires otherwise, any pronouns used in this Agreement shall
include the corresponding singular, plural, masculine, feminine or neuter
pronouns, as the case may be. Underscored references to Sections shall refer to
those Sections of this Agreement. The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.
12.Notices. Any notice required or permitted under the terms of this Agreement
shall be in writing and shall be delivered by personal delivery, via overnight
carrier, via facsimile or via registered or certified mail, return receipt
requested, first class postage prepaid. If notice is delivered by personal
delivery or via overnight carrier, notice shall be deemed given on the date that
actual delivery is made. If notice is delivered via facsimile, notice shall be
deemed given on the date that the notice is transmitted and written confirmation
of such transmission is obtained. If notice is delivered via registered or
certified mail, notice

2

--------------------------------------------------------------------------------




shall be deemed given on the earlier of (a) the actual day of delivery or (b)
the fifth day after the date of mailing. All notices shall be addressed to the
intended recipient as set forth below:
If to the Trustee or any of the Trusts:
Tamara Kopp
Receivership Counsel
Missouri Department of Insurance
Financial Institutions and Professional Registration
301 West High Street, Room 530
Jefferson City, Missouri 65101
Fax No.: 573-751-1165


With a copy to:
Lathrop & Gage LLP
2345 Grand Blvd., Suite 2200
Kansas City, MO 64108
Attention: John C. Craft, Esq.
Fax No.: (816) 292-2001


If to Covanta, to:
Covanta Holding Corporation
445 South Street
Morristown, New Jersey 07960
Attention: Timothy J. Simpson, Executive
Vice President and General Counsel
Fax No.: (862) 345-5140


With a copy to:
Neal, Gerber & Eisenberg LLP
2 North LaSalle Street, Suite 1700
Chicago, Illinois 60602
Attention: David S. Stone, Esq.
Fax No.: (312) 578-1796


or to such other address or to the attention of the person or persons as the
recipient party has specified by proper prior written notice to the sending
party. If more than one method for sending notice as set forth above is used,
the earliest notice date established as set forth above shall control.
13.No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and no provision of this Agreement shall be deemed to confer upon
other third parties any remedy, claim, liability, reimbursement, cause of action
or other right. Notwithstanding the foregoing, DIND and DRC shall be intended
third-party beneficiaries of this Agreement and shall be able to enforce the
provisions hereof.
14.Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf transmission), each of which shall be deemed an
original, and all of which taken together shall be considered one and the same
instrument.
15.Severability. If any term or provision of this Agreement shall, to any
extent, be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall not be affected thereby and this
Agreement shall be deemed severable and shall be enforced otherwise to the full
extent permitted by applicable law.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


    



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
COVANTA HOLDING CORPORATION


By: /s/ Timothy J. Simpson    
Name: Timothy J. Simpson
Title:
Executive Vice President, General Counsel





MISSION REINSURANCE
CORPORATION TRUST


By: /s/ John M. Huff    
John M. Huff, as Director of the Missouri Department of Insurance, Financial
Institutions and Professional Registration, solely in his capacity as trustee
and statutory receiver




HOLLAND-AMERICA INSURANCE
COMPANY TRUST


By: /s/ John M. Huff    
John M. Huff, as Director of the Missouri Department of Insurance, Financial
Institutions and Professional Registration, solely in his capacity as trustee
and statutory receiver



4